Title: From James Madison to John Boyle, 17 May 1771
From: Madison, James
To: Boyle, John



Sir,
Princton May 17th. 1771

I wrote to you not long since by Mr. Armstrong but as it is uncertain whether you have seen him, I take this opportunity by Mr. Wallace to acquaint you with a mistake you made in a piece of Cloth I bought of you last winter, occasioned I believe by your giving me the remnant accidentantly instead of the measured piece. When I carried it to the Taylors I found it to be one whole yard short of what I paid you for, that is, 2¼ instead 3¼. If you will please to rectify the mistake by sending the value of the Cloth 34/ by Mr. Wallace who will call on you with this letter, you will much oblige
Yr. Humbl. Sert.
James Madison
